DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of U.S. Patent No. 11120264. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 in U.S. Patent No. 11120264 defines a mobile device storing vehicle information about a specific vehicle for a user of the mobile device, the vehicle information providing a set of one or more physical characteristics of the specific vehicle; receiving a notification from a driver device that the specific vehicle is arriving, the notification enabling Augmented Reality (AR) mode; in response to a gesture received from the user at the mobile device, causing the display to provide the AR mode; after storing the vehicle information, capturing image data using the camera of the mobile device in the AR mode; receiving the image data from the camera, the image data including the specific vehicle; analyzing the image data using an image processing engine to identify at least one physical characteristic of the set of one or more physical characteristics of the specific vehicle that are stored in the memory to identify the at least one physical characteristic; identifying the specific vehicle using an image analysis engine by comparing the at least one physical characteristic in the image data to the one or more physical characteristics of the specific vehicle that are stored in the memory; and providing an indication of the specific vehicle. It would have been obvious to one of ordinary skill in the art to notice claim 1 in current application and claim 1 in U.S. Patent No. 11120264 are almost identical. All the claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting. Dependent claim 2-16 are rejected because it’s almost identical to claim 2-15 of U.S. Patent No. 11120264.

Claim in Application 17401155
Claim in Patent 11120264
1. A mobile device comprising: 
a display; 
a camera communicably coupled with the display; 
a processor; and 
a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the mobile device to perform operations including: 
1. A mobile device comprising: 
a display; 
a camera communicably coupled with the display; 
a processor; and 
a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the mobile device to perform operations including: 
storing, in the memory of the mobile device, vehicle information about a specific vehicle, the vehicle information providing a set of one or more physical characteristics of the specific vehicle; 
storing, in the memory of the mobile device, vehicle information about a specific vehicle for a user of the mobile device, the vehicle information providing a set of one or more physical characteristics of the specific vehicle; 
receiving a notification that the specific vehicle is arriving, the notification enabling an Augmented Reality (AR) mode; 
receiving a notification from a driver device that the specific vehicle is arriving, the notification enabling Augmented Reality (AR) mode; 
in response to an input received from the user at the mobile device, causing the display to provide the AR mode; 
in response to a gesture received from the user at the mobile device, causing the display to provide the AR mode; 
after storing the vehicle information, capturing image data using the camera of the mobile device; 
after storing the vehicle information, capturing image data using the camera of the mobile device in the AR mode; 
receiving the image data from the camera, the image data including the specific vehicle; 
receiving the image data from the camera, the image data including the specific vehicle; 
analyzing the image data using an image processing engine to identify at least one physical characteristic of the set of one or more physical characteristics of the specific vehicle that are stored in the memory to identify the at least one physical characteristic; 
analyzing the image data using an image processing engine to identify at least one physical characteristic of the set of one or more physical characteristics of the specific vehicle that are stored in the memory to identify the at least one physical characteristic; 
identifying the specific vehicle using an image analysis engine by comparing the at least one physical characteristic in the image data to the one or more physical characteristics of the specific vehicle that are stored in the memory; and 
identifying the specific vehicle using an image analysis engine by comparing the at least one physical characteristic in the image data to the one or more physical characteristics of the specific vehicle that are stored in the memory; and 
providing, on the display of the mobile device, an indication of the specific vehicle.
providing, on the display of the mobile device, an indication of the specific vehicle.


Conflicting claims numbers:
17401155
1,17
2
3+4
5
6
7
8
9
10
11
12
13
14
15
16
18
19
20
11120264
1,16
12
2
3
4
5
6
7
8
9
10
11
13
14
15
17
18
19


Allowable Subject Matter

Claims 1-20 are allowed if the double patenting rejection can be overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 17 recite storing vehicle information about a specific vehicle, the vehicle information providing a set of one or more physical characteristics of the specific vehicle; receiving a notification that the specific vehicle is arriving, the notification enabling an Augmented Reality (AR) mode; in response to an input received from the user at the mobile device, causing the display to provide the AR mode; after storing the vehicle information, capturing image data using the camera of the mobile device; receiving the image data from the camera, the image data including the specific vehicle; analyzing the image data using an image processing engine to identify at least one physical characteristic of the set of one or more physical characteristics of the specific vehicle that are stored in the memory to identify the at least one physical characteristic; identifying the specific vehicle using an image analysis engine by comparing the at least one physical characteristic in the image data to the one or more physical characteristics of the specific vehicle that are stored in the memory; and providing an indication of the specific vehicle..
It takes Juliver 20120041675, L’HEUREUX 20160232415, Lehning 20130050492 and Offenberg 20150248235 to teach these limitations. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 2-16 are allowed because they depend on claim 1. 

Claims 18 recites receiving a request associated with a user device of a user that has requested transportation; receiving visual information about an environment around the user, the visual information providing a set of one or more physical characteristics about the user and the environment around the user; storing the set of one or more physical characteristics about the user and the environment around the user in the memory of the mobile device; receiving a notification that the mobile device is arriving a location for the user; after storing the visual information, capturing image data using the camera of the mobile device; receiving the image data from the camera of the mobile device; removing one or more objects in the image data that do not correspond to people; analyzing the image data using an image processing engine to identify at least one physical characteristic of the set of one or more physical characteristics of the visual information; matching the visual information with the image data based on the identifying of the at least one physical characteristic; and providing an identifier on the display of the mobile device to indicate a location corresponding to the user.
It takes Juliver 20120041675, Hwang 20120155718, Kaelbling 20120313751 and Offenberg 20150248235 to teach these limitations. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 19-20 are allowed because they depend on claim 18. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616